Case 1:19-cr-00395-PKC Document 63 Filed 03/16/20 Page 1 of 2

ovDo [uaneVforris® ts

SINGAPORE BALTIMORE
PHILADELPHIA FIRM and AFFILIATE OFFICES WILMINGTON
CHICAGO MIAMI
WASHINGTON, DC BOCA RATON
SAN FRANCISCO ERIC R. BRESLIN PITTSBURGH
Se DIRECT DIAL: +1 973 424 2063 NEWARK
RREDINOD PERSONAL FAX: +1 973 556 1552 eee
LOS ANGELES E-MAIL: ERBreslin@duanemorris.com CHERRY HILL
TAIWAN LAKE TAHOE
BOSTON www,duanemorris.com MYANMAR
HOUSTON OMAN
AUSTIN A GCC REPRESENTATIVE OFFICE
HANOI OF DUANE MORRIS

HO CHI MINH CITY
ALLIANCES IN MEXICO

AND SRI LANKA

March 16, 2020

VIA ECF

Honorable P. Kevin Castel
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: United States v. Collins, No. 19-cr-00395(PKC)

Dear Judge Castel:
We are the attorneys for Vance Collins.

In light of Judge McMahon’s order of Friday, we wish to confirm our understanding that
the jury trial in this matter will not begin on April 6", 2020.

I also write to request that the suppression hearing scheduled for March 25, 2020 at 2:00
p.m. be adjourned as well. Both Mr. Collins and Mr. Ramirez are being held at the MCC. In
order to properly represent Mr. Collins at this hearing we, as his counsel, would need to have
regular access to him before the hearing date. Given the recent actions by the BOP, it does not
look like this is going to be feasible.

I have discussed this matter with both the government and Mr. Kluger and neither has
any objection to an adjournment of the suppression hearing.

DUANE MORRIS LLP A DELAWARE LIMITED LIABILITY PARTNERSHIP GREGORY R. HAWORTH, RESIDENT PARTNER

 

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800 PHONE: +1 973 424 2000 FAX: +1 973 424 2001
NEWARK, NJ 07102-5429
Case 1:19-cr-00395-PKC Document 63 Filed 03/16/20 Page 2 of 2

Honorable P. Kevin Castel uane orris
March 16, 2020
Page 2

Last, it occurs to all counsel that it might be profitable to have a short telephone
conference with the Court to discuss scheduling issues for this case in general. If Your Honor is
amenable, I would be happy to set up a conference call facility and circulate the information.

Respectfully submitted,

YR Gal

Eric R. Breslin
ERB:dc
cc: All Counsel (via ECF)

DM1\10975693.1
